NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 19a0289n.06

                                       Case No. 18-4122

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                  FILED
                                                                             Jun 04, 2019
 GLORIA ESPERANZA AGUILAR-                       )                       DEBORAH S. HUNT, Clerk
 GALDAMEZ,                                       )
                                                 )
         Petitioner,                             )         ON PETITION FOR REVIEW
                                                 )         FROM THE UNITED STATES
 v.                                              )         BOARD   OF  IMMIGRATION
                                                 )         APPEALS
 WILLIAM P. BARR, Attorney General,              )
                                                 )                     OPINION
         Respondent.                             )
                                                 )

BEFORE: GILMAN, STRANCH, and NALBANDIAN, Circuit Judges.

       NALBANDIAN, Circuit Judge. An immigration court ordered the removal of Gloria

Esperanza Aguilar-Galdamez, a native of El Salvador who entered the United States without

permission in 1999. She asked the Board of Immigration Appeals to terminate the proceeding for

lack of jurisdiction. The Board rejected her request and affirmed the immigration court’s order.

She now petitions for review of that decision, and we affirm.

        The Department of Homeland Security issued a Notice to Appear on April 18, 2014,

charging Aguilar-Galdamez with removability under 8 U.S.C. § 1182(a)(6)(A)(i). The Notice

ordered Aguilar-Galdamez to appear before an immigration judge in Memphis, Tennessee. But it

did not specify a date or time for the hearing. That happened later, when the immigration court

sent out two follow-up notices. The first scheduled the hearing for November 18, 2014, and the

second rescheduled the hearing to February 4, 2015.
No. 18-4122, Aguilar-Galdamez v. Barr


       Aguilar-Galdamez showed up for the February 4 hearing. The immigration judge continued

the proceeding so that Aguilar-Galdamez could have time to obtain counsel. Then, about one year

later, Aguilar-Galdamez conceded the charge and asked for cancellation or withholding of

removal. The immigration judge denied both requests. Aguilar-Galdamez appealed.

       While her case was pending before the Board of Immigration Appeals, Aguilar-Galdamez

moved to terminate the proceedings. She argued that under the Supreme Court’s recent decision

in Pereira v. Sessions, 138 S. Ct. 2105 (2018), the immigration court never obtained jurisdiction

over her case. That’s because, she argued, the Notice to Appear lacked the time and date of her

hearing. But the Board found that Pereira did not control, denied her motion, and affirmed the

immigration court’s decision.

       Aguilar-Galdamez filed a petition for review. The only issue she raises is whether the

immigration court has jurisdiction over a case when the Notice to Appear did not provide the date

and time of the hearing.

       Immigration courts obtain jurisdiction when “a charging document is filed.” 8 C.F.R.

§ 1003.14(a). A charging document can be one of three things: a Notice to Appear, a Notice of

Referral to Immigration Judge, or a Notice of Intention to Rescind and Request for Hearing by

Alien. 8 C.F.R. § 1003.13. In Pereira, addressing a different issue, the Supreme Court held that a

Notice to Appear must contain the place and time of the hearing to trigger what’s known as the

“stop-time rule” for cancellation of removal. Pereira, 138 S. Ct. at 2109–10; 8 U.S.C.

§ 1229b(d)(1)(A). It explained that a Notice to Appear is deficient under 8 U.S.C. § 1229(a)

without this information. Pereira, 138 S. Ct. at 2114–15. So, Aguilar-Galdamez argues, a Notice

lacking the time must also be deficient for vesting jurisdiction with the immigration court.




                                                 2
No. 18-4122, Aguilar-Galdamez v. Barr


       There are several problems with this argument, only one of which we must address today:

our precedent squarely forecloses it. We rejected this argument first in Hernandez-Perez v.

Whitaker, 911 F.3d 305 (6th Cir. 2018), and again in Santos-Santos v. Barr, 917 F.3d 486 (6th Cir.

2019). In those cases, we distinguished Pereira because the jurisdictional regulations impose

different requirements than the stop-time rule for cancellation of removal. Hernandez-Perez,
911 F.3d at 314–15; Santos-Santos, 917 F.3d at 489–90. And we held that jurisdiction vests in the

immigration court so long as the agency follows up with a notice of hearing that includes the time

and place.

       Aguilar-Galdamez does not dispute that these cases control. She instead asks us to

reconsider for several reasons. But we are bound by our circuit’s precedent.1 See Gaddis ex rel.

Gaddis v. Redford Twp., 364 F.3d 763, 770 (6th Cir. 2004). So we affirm.




1
  Though Aguilar-Galdamez does not raise the issue, we note briefly that our precedent might be
thrown into some doubt by a decision from the Supreme Court in Kisor v. Wilkie, No. 18-15,
petition for cert. granted, 139 S. Ct. 657 (Dec. 10, 2018). That’s because Hernandez-Perez
depended in part on an application of Auer deference. See Hernandez-Perez, 911 F.3d at 312. So
if the Court limits the reach of Auer, we might need to revisit the regulatory text again.


                                                3